Exhibit 10.1

FIRST AMENDMENT OF

AMENDED AND RESTATED PATENT LICENSE AGREEMENT

THIS FIRST AMENDMENT OF AMENDED AND RESTATED PATENT LICENSE AGREEMENT (the
“First Amendment”) is entered into and effective as of this 12th day of April,
2017 (the "First Amendment Date") by and between GLAUKOS CORPORATION, a Delaware
corporation ("GLAUKOS") and DOSE MEDICAL CORPORATION, a Delaware corporation
("DOSE").

RECITALS

A.         GLAUKOS and DOSE are parties to that certain Amended and Restated
Patent License Agreement dated as of June 30, 2015 (the “Agreement”); and

B.         Concurrently herewith, the parties have entered into a certain IOP
System Purchase Agreement pursuant to which GLAUKOS has purchased certain assets
and assumed certain liabilities of DOSE related to DOSE’s "IOP System" (as
defined therein).

C.         Consistent with the IOP System sale to GLAUKOS described above, the
parties desire to amend the Agreement as expressly set forth below.

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1.         AMENDMENTS.

1.1.      Section 1.2 of the Agreement is hereby amended in its entirety as
follows:

1.2         [Intentionally Omitted].

1.2       Section 1.4 of the Agreement is hereby amended in its entirety as
follows:

1.4         "Dose Field of Use" means any and all applications for the treatment
of any disorder or disease (other than Glaucoma) primarily affecting the
posterior segment of the eye (i.e. the back two-thirds of the eye that includes
the anterior hyaloid membrane and all of the optical structures behind it: the
vitreous humor, retina, choroid, and optic nerve), provided that such
applications do not include an apparatus that includes a drainage lumen unless
the drainage lumen’s primary purpose is to relieve intraocular pressure caused
by the administration of steroids, delivered by an apparatus implanted in or on
the eye, to treat a disorder or disease primarily affecting the posterior
segment of the eye and not associated with Glaucoma.







--------------------------------------------------------------------------------

 



1.3       Section 1.7 of the Agreement is hereby amended in its entirety as
follows:

1.7         “Glaukos Field of Use” means any and all applications for the
treatment of (i) Glaucoma, including but not limited to therapies directed
toward reducing intraocular pressure and/or reducing the death of retinal
ganglion cells (i.e., neuroprotection) associated with Glaucoma) and/or (ii) any
disorder or disease primarily affecting the anterior segment of the eye (i.e.,
the front third of the eye that includes the structures in front of the vitreous
humor: the cornea, iris, ciliary body, the lens, the anterior chamber between
the posterior surface of the cornea and the iris and the posterior chamber
between the iris and the front face of the vitreous).

1.4       Section 3.2 of the Agreement is hereby amended in its entirety as
follows:

3.2         Neither DOSE nor its sublicensees shall seek or obtain a label
indication in any country for the treatment of any disorder or disease affecting
the anterior segment of the eye for any product whose manufacture, use, offer
for sale, sale or importation in or to such country would (absent the license
granted under Section 3.1 above) infringe a Valid Claim of a Glaukos Group 1
Licensed Patent.

1.5       Exhibits A, B, C is hereby amended in its entirety as set forth on
Exhibit A, B, C attached to this First Amendment.

2.         SCOPE OF AMENDMENT.  This First Amendment amends the Agreement as
expressly provided herein and, as expressly amended hereby, the Agreement
continues in full force and effect.

3.         DEFINITIONS.  Capitalized terms used in this First Amendment shall
have the same meanings as set forth in the Agreement, unless otherwise defined
herein.

[Remainder of Page Intentionally Omitted]







--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties hereto have caused this First Amendment to be
executed effective as of the First Amendment Date.

 

 

 

 

GLAUKOS CORPORATION

 

 

 

 

By:

/s/Thomas W. Burns

 

Print Name:

Thomas W. Burns

 

Title:

CEO

 

 

 

 

 

DOSE MEDICAL CORPORATION

 

 

 

 

By:

/s/Bruce Nogales

 

Print Name:

Bruce Nogales

 

Title:

Pres. and CEO

 

[Signature Page to First Amendment to Patent License Agreement]



--------------------------------------------------------------------------------